 Case 20-11512-KCF                       Doc 12 Filed 06/07/20 Entered 06/08/20 01:36:33                              Desc Imaged
                                              Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor 1
                       Mannu Prasad                                                Social Security number or ITIN   xxx−xx−9498
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       District of New Jersey

Case number:          20−11512−KCF

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Mannu Prasad


             6/5/20                                                        By the court: Kathryn C. Ferguson
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
 Case 20-11512-KCF           Doc 12 Filed 06/07/20 Entered 06/08/20 01:36:33               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 20-11512-KCF              Doc 12 Filed 06/07/20 Entered 06/08/20 01:36:33                               Desc Imaged
                                            Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-11512-KCF
Mannu Prasad                                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 2                          Date Rcvd: Jun 05, 2020
                                      Form ID: 318                       Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db              Mannu Prasad,   27 Kentwood Blvd,    Brick, NJ 08724-3107
518687533       Kentwood Construction co Inc,    POB 746,   Short Hills, NJ 07078-0746
518685460      +Midland Credit Management,    350 Camino de la Reina Ste 100,   San Diego, CA 92108-3007
518685464      +PNC Bank Consumer,    2730 Liberty Ave MSC P5-PCLC-A1-R,   Pittsburgh, PA 15222-4704
518685463       Pnc Bank,   PO Box 3180,    Pittsburgh, PA 15230-3180
518685465       Pnc Bank, N.A.,    PO Box 3180,   Pittsburgh, PA 15230-3180

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QTJORR.COM Jun 06 2020 06:03:00       Thomas Orr,    Law Office of Thomas J. Orr,
                 321 High Street,    Burlington, NJ 08016-4411
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jun 06 2020 03:09:56        U.S. Attorney,     970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,   Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jun 06 2020 03:09:49         United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,     Suite 2100,
                 Newark, NJ 07102-5235
518685447       EDI: BANKAMER.COM Jun 06 2020 06:08:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998-2238
518685448       EDI: TSYS2.COM Jun 06 2020 06:03:00       Barclays Bank Delaware,     PO Box 8803,
                 Wilmington, DE 19899-8803
518685449       EDI: CAPITALONE.COM Jun 06 2020 06:08:00       Capital One,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
518685450       EDI: CAPITALONE.COM Jun 06 2020 06:08:00       Capital One Bank USA N,     PO Box 30281,
                 Salt Lake City, UT 84130-0281
518685452       EDI: WFNNB.COM Jun 06 2020 06:04:00       Comenity Bank/Express,     PO Box 182789,
                 Columbus, OH 43218-2789
518685453       E-mail/PDF: creditonebknotifications@resurgent.com Jun 06 2020 03:12:27         Credit One Bank NA,
                 PO Box 98872,    Las Vegas, NV 89193-8872
518685454       EDI: DISCOVER.COM Jun 06 2020 06:04:00       Discover Fin Svcs LLC,     PO Box 15316,
                 Wilmington, DE 19850-5316
518685456       EDI: HFC.COM Jun 06 2020 06:08:00      HSBC Card Services,,     PO Box 2103,
                 Buffalo, NY 14240-2103
518685455       EDI: HFC.COM Jun 06 2020 06:08:00      Hsbc Bank,     PO Box 2013,    Buffalo, NY 14240-2013
518685457       EDI: JPMORGANCHASE Jun 06 2020 06:08:00       Jpmcb Card,    PO Box 15369,
                 Wilmington, DE 19850-5369
518685451       EDI: JPMORGANCHASE Jun 06 2020 06:08:00       Chase Cardmember Services,     PO Box 15548,
                 Wilmington, DE 19886-5548
518685458       EDI: TSYS2.COM Jun 06 2020 06:03:00       Macys/dsnb,    PO Box 8218,    Mason, OH 45040-8218
518685459       E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 06 2020 03:13:38         Merrick Bank Corp,
                 PO Box 9201,    Old Bethpage, NY 11804-9001
518685461       EDI: MID8.COM Jun 06 2020 06:03:00       Midland Credit Manangement, INC,     8875 Aero Dr Ste 200,
                 San Diego, CA 92123-2255
518685462       EDI: RMSC.COM Jun 06 2020 06:08:00       PayPal Credit,    PO Box 5018,    Timonium, MD 21094-5018
518685466       EDI: RMSC.COM Jun 06 2020 06:08:00       Syncb/cheapoair Dc,    C/o,    PO Box 965022,
                 Orlando, FL 32896-5022
518685467       EDI: RMSC.COM Jun 06 2020 06:08:00       Syncb/ppc,    PO Box 965005,    Orlando, FL 32896-5005
518689649      +EDI: RMSC.COM Jun 06 2020 06:08:00       Synchrony Bank,    c/o of PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
518685468       EDI: WFFC.COM Jun 06 2020 06:03:00       Wells Fargo Card Services,     PO Box 77053,
                 Minneapolis, MN 55480-7753
                                                                                                TOTAL: 22

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens
     Case 20-11512-KCF        Doc 12 Filed 06/07/20 Entered 06/08/20 01:36:33               Desc Imaged
                                   Certificate of Notice Page 4 of 4


District/off: 0312-3         User: admin                 Page 2 of 2                   Date Rcvd: Jun 05, 2020
                             Form ID: 318                Total Noticed: 28

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              MaryBeth Schroeder    on behalf of Debtor Mannu Prasad marybeth@schroedermb-law.com
              Thomas Orr    tom@torrlaw.com, Torr@ecf.axosfs.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
